Title: From Thomas Jefferson to Martha Jefferson, 15 January 1784
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Patsy
            Annapolis Jan. 15. 1784.
          
          Your letter by the post is not yet come to hand, that by Mr. Beresford I received this morning. Your long silence had induced me almost to suspect you had forgotten me and the more so as I had desired you to write to me every week. I am anxious to know what books you read, what tunes you can play, and to receive specimens of your drawing. With respect to your meeting Mr. Simitiere at Mr. Rittenhouse’s, nothing could give me more pleasure than your being much with that worthy family wherein you will see the best examples of rational life and learn to esteem and copy them. But I should be very tender of obtruding you on the family as it might perhaps be not always convenient to them for you to be there at your hours of attending Mr. Simitiere. I can only say then that if it has been desired by Mr. and Mrs. Rittenhouse in such a way as that Mrs. Hopkinson shall be satisfied they will not consider it as inconvenient, I would have you thankfully accept it and conduct yourself with so much attention to the family as that they may  never feel themselves incommoded by it. I hope Mrs. Hopkinson will be so good as to act for you in this matter with that delicacy and prudence of which she is so capable. I have so much at heart your learning to draw, and should be uneasy at your losing this opportunity which probably is your last. But I remind you to inclose me every week a copy of all your lessons in drawing that I may judge how you come on. I have had very ill health since I came here. I have been just able to attend my duty in the state house, but not to go out on any other occasion. I am however considerably better. Present my highest esteem to Mrs. Hopkinson and accept yourself assurances of the sincere love with which I am my dear Patsy, Yours affectionately,
          
            Th: Jefferson
          
        